Case 1:19-cv-05037-JMS-TAB Document 1 Filed 12/27/19 Page 1 of 4 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

MARK MCCLESKEY, TRUSTEE AND INDIANA              )
STATE COUNCIL OF PLASTERERS AND CEMENT           )
MASONS HEALTH AND WELFARE AND PENSION            )
FUNDS,                                           )                 No. 1:19-cv-5037-
                                                 )
                           Plaintiffs,           )
                                                 )
                        v.                       )
                                                 )
MICHAEL KINDER & SONS, INC., an Indiana domestic )
for-profit corporation,                          )
                                                 )
                           Defendant.            )


                                         COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, MICHAEL KINDER & SONS, INC., as follows:

                                JURISDICTION AND VENUE

       1.     (a)     Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended.

              (b)     Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                           PARTIES

       2.     (a)     The Plaintiffs in this count are MARK MCCLESKEY, TRUSTEE AND

INDIANA STATE COUNCIL OF PLASTERERS AND CEMENT MASONS HEALTH AND

WELFARE AND PENSION FUNDS, (“the Funds”), and have standing to sue pursuant to 29

U.S.C. Section 1132(d)(1).
Case 1:19-cv-05037-JMS-TAB Document 1 Filed 12/27/19 Page 2 of 4 PageID #: 2




              (b)     The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Cement Masons Union and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

              (c)     The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

       3.     (a)     MICHAEL KINDER & SONS, INC. (hereafter "MICHAEL KINDER"),

employs employees represented by the Union and is bound to make contributions for hours and

weeks worked by all employees and upon subcontractors who perform work which would

otherwise be performed by employees.

              (b)     MICHAEL KINDER has its principal place of business in Fort Wayne,

Indiana.

              (c)     MICHAEL KINDER is an employer engaged in an industry affecting

commerce.

       4.     Since on or before January 1, 2019, MICHAEL KINDER has been bound to make

contributions to the Plaintiffs’ Funds by submitting monthly report forms to the Funds on behalf

of bargaining unit employees covered by the Local 692 Collective Bargaining Agreement.

(Exhibit A)

       5.     By virtue of certain provisions contained in the collective bargaining agreements,

MICHAEL KINDER is bound by the Trust Agreement establishing the Funds.

       6.     Under the terms of the collective bargaining agreements and Trust Agreements to




                                               2
Case 1:19-cv-05037-JMS-TAB Document 1 Filed 12/27/19 Page 3 of 4 PageID #: 3




which it is bound, MICHAEL KINDER is required to make contributions to the Funds on behalf

of its employees and, when given reasonable notice by Plaintiffs or their representatives, to

submit all necessary books and records to Plaintiffs’ accountant for the purpose of determining

whether or not it is in compliance with its obligation to contribute to the Funds.

        8.     Plaintiffs are advised and believe that from January 1, 2019 through the present,

MICHAEL KINDER has failed to make some of the contributions from time to time required to

be paid by it to the Funds pursuant to the terms of the Trust Agreements by which it is bound, all

in violation of its contractual obligations and its obligations under applicable state and federal

statutes.

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.     MICHAEL KINDER be ordered to submit to an audit for January 1, 2019 through

the present.

        B.     Judgment be entered on any amounts found to be due on the audit.

        C.     Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

        D.     MICHAEL KINDER be enjoined from violating the terms of the collective

bargaining agreements and Trust Agreements by failing to make timely payments to the Funds

and be ordered to resume making those payments.

        E.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.




                                                 3
Case 1:19-cv-05037-JMS-TAB Document 1 Filed 12/27/19 Page 4 of 4 PageID #: 4




                              Respectfully submitted,

                              MARK MCCLESKEY, TRUSTEE AND INDIANA
                              STATE COUNCIL OF PLASTERERS AND CEMENT
                              MASONS HEALTH AND WELFARE AND PENSION
                              FUNDS

                              By:    s/ Donald D. Schwartz
                                     One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                       4
